Citation Nr: 0202739	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for fracture, healed, left 
scapula with traumatic arthritis, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1941 to July 
1961.


REMAND

A preliminary review of the record discloses that the veteran 
has not been afforded a hearing as he has requested.  On his 
VA Form 9 (Appeal To Board of Veterans' Appeals) dated June 
1999, the veteran requested a hearing at a local VA office 
before a member of the Board.  In July 1999, the veteran 
received a letter from the RO with regard to the scheduling 
of a hearing.  The veteran responded in July 1999 by 
requesting a Travel Board hearing before a member of the 
Board.  To this date, no such hearing has been scheduled.  He 
did not respond to the Board's letter of January 8, 2002.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  

The purpose of this remand is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




